Exhibit 10.22

 

TETRA TECH, INC.

 

RESTRICTED STOCK UNIT AWARD

 

Name of Participant:                               

 

This Restricted Stock Unit (“RSU”) Award made this                             
(“Grant Date”), by Tetra Tech, Inc. (the “Company”) to Participant is evidence
of an Award made under the Company’s 2005 Equity Incentive Plan (the “Plan”). 
The Plan is incorporated into this Award by reference.

 

1.                                      Number of RSUs

 

Subject to the restrictions, limitations, terms and conditions specified in the
Plan and this Award, the Company hereby awards to the Participant as of the
Grant Date                  RSUs.

 

All fractional RSUs resulting from the adjustment provisions contained in the
Plan shall be rounded down to the nearest whole unit.

 

2.                                      Vesting Schedule

 

If the Participant remains employed with the Company or a Subsidiary through
each Vesting Date,     % of the RSUs shall vest on each anniversary of the Grant
Date.

 

RSUs will remain restricted until each Vesting Date noted above.  RSUs are not
transferable by the Participant by means of sale, assignment, exchange, pledge
or otherwise prior to vesting.

 

If the Participant’s employment with the Company or a Subsidiary is terminated
for any reason, whether voluntarily or involuntarily, no additional RSUs under
this Award shall become vested RSUs under any circumstances except as provided
below for death or Disability.

 

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes. 
The Participant shall be deemed to have terminated employment either upon an
actual termination of service with the Company or a Subsidiary, or at the time
that the Subsidiary with which the Participant is employed ceases to be a
Subsidiary under the terms of the Plan, provided that the Participant is not
employed immediately thereafter by the Company.  The Participant’s employment
with the Company or a Subsidiary shall not be deemed to have terminated if the
Participant takes any military leave, sick leave or other bona fide leave of
absence approved by the Company or the Subsidiary, as applicable, regardless of
whether pay is suspended during such leave.

 

1

--------------------------------------------------------------------------------


 

3.                                      Distribution of Common Stock

 

The Company shall issue to the Participant as soon as practicable following the
applicable Vesting Date the number of shares of the Company’s common stock equal
to the number of RSUs vesting on such date.  If the Vesting Date of any portion
of the RSUs shall occur during either a regularly scheduled or special “blackout
period” of the Company wherein the Participant is precluded from selling shares
of the Company’s common stock, the receipt of such shares issuable with respect
to such Vesting Date under this Award shall be deferred until after the
expiration of such blackout period, but in no event later than two and one half
months after the end of the end of the calendar year which includes the Vesting
Date.

 

In lieu of receiving shares of the Company’s common stock in connection with
vesting as described above, the Participant may elect to defer the distribution
of shares of the Company’s common stock on some or all of the RSUs in accordance
with administrative rules as may be established by the Committee from time to
time.  An election must be received in writing by the Company no later than 30
days after the Grant Date.  The Participant will have no right to accelerate or
further defer a deferred distribution.

 

4.                                      Dividend Equivalents.

 

Subject to the restrictions, limitations and conditions as described in the
Plan, dividend equivalents payable on the RSUs will be accrued on behalf of the
Participant at the time that dividends are otherwise paid to owners of the
Company’s common stock.  Dividends shall earn interest at     % and shall be
paid (along with such interest) on the Vesting Date for the RSUs with respect to
which such amounts were accrued under the Plan.

 

5.                                      Taxes.

 

Notwithstanding any other provision in this Award to the contrary, any
distribution of shares of the Company’s common stock or dividend equivalents
shall be subject to tax withholding.  Taxes will be settled by withholding cash
and/or a number of shares with a Fair Market Value not less than the amount of
the minimum required tax withholding.  The Participant is personally responsible
for the proper reporting and payment of all taxes related to shares distributed
with respect to RSUs and dividend equivalents.

 

6.                                      Death or Disability.

 

If you terminate employment with the Company because of your death or
Disability, this Award will vest immediately.  Accelerated vesting will not
impact the time for distributing shares of the Company’s common stock to you if
you previously elected to defer distribution.

 

7.                                      Change of Control

 

The RSUs granted under this Award that have not vested as of immediately prior
to a Change of Control shall vest as of the date the Change of Control is
finalized, provided

 

2

--------------------------------------------------------------------------------


 

that the Participant is then actively employed by the Company.  The amount of
shares of the Company’s common stock corresponding to such vested RSUs shall be
issued to the Participant immediately notwithstanding any prior deferral
election.

 

8.                                      Forfeiture.

 

Any RSUs that are not vested as of the Participant’s termination of employment
with the Company shall be immediately forfeited.

 

9.                                      Conformity with the Plan.

 

This Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan.  Any inconsistencies between this Award and
the Plan shall be resolved in accordance with the terms of the Plan.  By
acceptance of this Award, the Participant agrees to be bound by all of the terms
of this Award and the Plan.

 

10.                               Interpretations.

 

Any dispute, disagreement or question which arises under, or as a result of, or
in any way relates to the interpretation, construction or application of the
Plan and this Award will be determined and resolved by the Committee.  Such
determination or resolution by the Committee will be final, binding and
conclusive for all purposes.

 

11.                               Employment Rights.

 

Nothing in the Plan or this Award confers on any Participant any right to
continue in the employ of the Company or in any way affects the Company’s right
to terminate the Participant’s employment without prior notice at any time or
for any reason.

 

12.                               Rights as Stockholder.

 

The Recipient shall have no rights as a stockholder of the Company with respect
to any RSUs covered by this Agreement until the issuance of the shares of Common
Stock.

 

13.                               Section 409A of the Internal Revenue Code.

 

The RSUs granted hereunder are intended to avoid the potential adverse tax
consequences to the Participant of Section 409A of the Code, and the Board may
make such modifications to this Agreement as it deems necessary or advisable to
avoid such adverse tax consequences.

 

14.                               Entire Agreement

 

This Award constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Award.

 

3

--------------------------------------------------------------------------------


 

15.                               Amendment

 

This Award may be modified, amended or rescinded only by a written agreement
executed by both parties signatories to this Award.   In the event of a conflict
between the terms of this Award and the Plan, the terms of the Plan shall
control.

 

 IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

 

 

 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE STOCK PLAN ADMINISTRATOR OF THE COMPANY, THE COMPANY SHALL
REVOKE ALL SHARES ISSUED TO YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS
AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

 

 

 

 

Employee Signature

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------